                                                                                            ^EP 7
                                                                                                    4 2019

 1   ALEX G. TSE (CABN 152348)
     United States Attorney
 2
     THOMAS MOORE (ALBN 4305-O78T)
 3   Assistant United States Attorney
     Chief, Tax Division
 4
            450 Golden Gate Avenue, Box 36055
 5          San Francisco, California 94102-3495
            Telephone: (415) 436-7017
 6          Facsimile: (415) 436-7009

 7   Attorneys for United States of America

 8                                    UNITED STATES DISTRICT COURT

 9                                 NORTHERN DISTRICT OF CALIFORNIA

10                                        SAN FRANCISCO DIVTSIOl

11   In the Matter of the Tax Indebtednessf
     FRANK O. BIAGGL
                                                                                              UISC.
12                                                       NOTICE AND ORDER TO SHOW CAUSE

13

14

15          You, FRANK O. BIAGGI, are hereby notified that the United States has petitioned this Court for

16   an Order allowing the Internal Revenue Service to LEVY upon the real property located at 384 Fireweed

17   Court, Windsor, California, (hereinafter, the "Subject Property") with the legal description of:

18          Parcel One:

19          Lot 8, as shown and designated upon the map entitled Tract No. 624, Lakewood
            Hills Subdivision Unit No. 5, recorded November 21, 1984 in Book 365 of Maps,
20          pages 19 through 23, and as referred to in that certain Certificate of Correction
            recorded June 11, 1987, under Recorder's Serial No. 87-55582, Sonoma County
21
            Records.
22
            Parcel Two:
23
            A Non-Exclusive easement for ingress, egress, utilities, use and enjoyment over
24          common area Parcels G, H, L, M, N, O, P, Q, R, S and T and common area street,
            Fireweed Court, Blazing Star Court, Windflower Court, Whitehom Court, Wood
25
            Rose Court, and Spring Beauty Court, as shown and designated upon the map
26          entitled, Lakewood Hills Subdivision Unit No. 3, recorded in Book 317 of Maps,
            pages 16 through 22, Sonoma Country Records, as provided for in the Declaration
27          of Covenants, Conditions and Restrictions recorded May 28, 1982 under
            Recorder's Serial Number 82-28570, Sonoma County Records, and as modified by
28          Instrument recorded October 22, 1982 under Recorder's Serial Number 82-57164,
 1          and as modified by Instrument recorded December 6, 1983 under Recorder's Serial
            Number 83-81566, and as modified by Instrument recorded January 13,1984 under
 2          Recorder's Serial Number 84-2568, and as annexed thereto by Instrument recorded
            June 18, 1985 under Recorder's Serial Number 85-38376, Sonoma County
 3
            Records.
 4
            Parcel Three:
 5
            A Non-Exclusive easement for ingress, egress, utilities, use and enjoyment over
 6          common area Parcel "Z", as shown and designated upon the map entitled, Tract No.
            624, Lakewood Hills Subdivision Unit No. 5,recordedNovember21,1984 in Book
 7
            365 of Maps, at pages 19 through 23, and as referred to in that certain Certificate
 8          of Correction recorded June 11, 1987, under Recorder's Serial No. 87-55582,
            Sonoma County Records, and as provided for in the Declaration of Covenants,
 9          Conditions and Restrictions recorded May 28, 1982 under Recorder's Serial
            Number 82-28570, Sonoma County Records, and as modified by Instrument
10
            recorded October 22, 1982 under Recorder's Serial Number 82-57164, and as
            modified by Instrument recorded December 6, 1983 under Recorder's Serial
11
            Number 83-81566, and as modified by Instrument recorded January 13,1984 under
12          Recorder's Serial Number 84-2568, and as annexed thereto by Instrument
            Recorded June 18, 1985 under Recorder's Serial Number 85-38376, Sonoma
13          County Records.

14
            A.P.N.: 161-150-008

15


16   The LEVY will allow the Internal Revenue Service to sell your interest in the Subject Property to satisfy

17   part or all of your unpaid federal income taxes and penalties for the taxable periods ending December
18   31, 2006; December 31, 2008; December 31, 2009; December 31, 2010; December 31, 2011; December
19   31, 2012; December 31,2013; and December 31, 2014, plus interest and penalties according to law.

20          The Court has examined the Petition of the United States and accompanying Declaration, and it

21   is hereby ORDERED that you have 35 days from the date of this Order to file with the Clerk of the
22   Court a written OBJECTION TO PETITION. Any written OBJECTION TO PETITION should

23   demonstrate either that:

24          A.      Your liability has been fully satisfied; OR

25          B.      You have other assets from which the unpaid tax liabilities can be fully satisfied; OR

26          C.      Applicable laws and administrative procedures relevant to the levy were not followed by
27   the Internal Revenue Service.

28   //

     Notice And Order To Show Cause
 1            It is FURTHER ORDERED that if you file a written OBJECTION TO PETITION with the
 2   Clerk of the Court, then the Court will hold a hearing, at which you must appear on   12/20/18

 3   [date] at     1:30 p.m.    , [time] at the Courtroom 4, 1301 Clay St., Oakland, CA

 4   [district court location] in the courtroom of the undersigned, to consider your objections. The United
 5   States shall be able to file a written response to your OBJECTION TO PETITION at least fourteen

 6   (14) days before the above hearing date.

 7            It is FURTHER ORDERED that, in addition to filing your OBJECTION TO PETITION with

 8   the Clerk of the Court, you must also mail a copy of your OBJECTION TO PETITION to the attorney

 9   for the United States, Thomas Moore, Assistant United States Attorney, 450 Golden Gate Avenue, Box

10   36055, San Francisco, California 94102, on or before the filing date.

11            If you do not file an OBJECTIONTO PETITION within 35 days of the date of this order, or if
12   you file an OBJECTION TO PETITIONbut fail to appear before the Court as instructed, the Court will
13   enter an ORDER APPROVING AN INTERNAL REVENUE SERVICE LEVY ON THE REAL

14   PROPERTY LOCATED AT 384 Fireweed Court, Windsor, California.

15            It is FURTHER ORDERED that a copy of this NOTICE AND ORDER TO SHOW CAUSE,

16   together with the Petition and Declaration, shall be served upon Frank O. Biaggi within fourteen (14)

17   days of the date of this Order, by the United States Marshal or any deputy United States Marshal, any

18   Revenue Officer of the Internal Revenue Service, or an individual authorized to serve process under the

19   federal rules, by delivering a copy in hand to FRANK 0. BIAGGI or by leaving a copy at Frank O.

20   Biaggi's dwelling or usual place of abode with a person of suitable age and discretion residing therein,
21   or by some other manner of service described in Rule 4(e)(1) of the Federal Rules of Civil Procedure.
22
     Dated:      10/24/18
23
                                                   UNITED STATES DISTRICT JUDGE
24
                                                   [or UNITED STATES MAGISTRATE JUDGE]
25

26

27

28


     Notice And Order To Show Cause
